DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  At the outset, examiner note the similarities between Shaw’s invention and the instant invention in that both are directed to processing of a received communication to determine an EMS of the user of the received communication and generate a response to send to a second user or organization.  

Applicant essentially argues that Shaw fails to disclose “sending a digital content to a second user that is independent, yet thematically similar to the first users emotionally parsed text, for the purpose of reinforcing the intended psycho-emotional effect on the second user” (REMARKS, 14).  In response, Shaw is directed to a system for analyzing content generated by a first user to determine a psychological state of the user and issue warnings of dangerous behavior and/or responsive action should be taken by the first user, to the first user (abstract section) and/or a second user (col. 18, lines 47-49, “The warning reporting criteria may include where, how and to whom the output communication is to be provided”; col. 24, lines 39-44, sending report to a “professional”).  The generated report includes warnings of dangerous behavior would reinforce “psycho-emotional effect” on the individual reviewing report.  Furthermore, 

In response to applicant’s argument regarding Shaw sending reports to the first user rather than a second user, and therefore, teaches away from the claimed invention of sending the reports to the second user, examiner has already addressed this limitation above.  The reports can be sent to the first user or any person or organization (col. 18, lines 47-49, “The warning reporting criteria may include where, how and to whom the output communication is to be provided”; col. 24, lines 39-44, sending report to a “professional”).
.
	For the above reasons, examiner maintain the prior art on record.

A terminal disclaimer has been approved, and the double patenting rejection is now withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 15-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (USPN 7346492, hereinafter referred to as Shaw) in view of Piccirillo (USPN 7891125, hereinafter referred to as Piccirillo).

Regarding claim 11, Shaw discloses a system for delivering a digital therapeutic, specific to an emotional or mental state (EMS) parsed from an electronic message, the system comprising: 
an electronic computing device communicatively coupled to a processor (col. 16, lines 1-34, “processor”, “server” and “communication networks”, and “…transmits or receives the computer-mediated communications …”); 
said processor (col. 16, lines 1-34, “processor”) comprising: 
an EMS store (col. 14, lines 38-67; also see database 18 in figure 8);
a message prescriber (figure 8, report & warning generator 26); 
a parsing module (figure 8, parser 16; also see col. 16, lines 44-67); 
a program executable by the processor and configured to:  MOSK-POO lB NON-PROVISIONAL PATENT APPLICATION 
receive a text input comprising message content from the electronic computing device (figure 8, text input 14); 
figure 8, parser 16; also see col. 16, lines 34-67; also see col. 20, lines 23-67; analyzing keywords), wherein the parsing module further comprises a semantic layer configured to recognize natural language syntax for conversion into a standardized lexicon (col. 17, line 58 to col. 18, line 21; “… psychological profiling algorithm measures the psychological and typically emotional state of the author especially with regard to anger, fear, depression and anxiety” indicates analysis and classification of the message to anger, fear, depression or anxiety); 
based on the emotionally charged language, assign a sentiment value and select at least one EMS for said text input (col. 17, line 58 to col. 18, line 21; “… psychological profiling algorithm measures the psychological and typically emotional state of the author especially with regard to anger, fear, depression and anxiety”; col. 20, lines 23-38, “… generate a total score of all words determined within this category”; col. 21, lines 4-48, “generate a total score”; “conversion into a standardized lexicon” is equivalent to classification of the message to a particular class, such as anger, fear, depression and anxiety); 
the message prescriber delivering at least a first message (digital therapeutic) to at least a second user based on at least one of a stored message coupled to the selected EMS (figure 8, report & warning generator 26; also see col. 17, lines 32-57; col. 18, liens 22-61; col. 19, lines 36-47); and 
wherein the at least first message is delivered at least one of in tandem or subsequent to the text input from the message content from the first user, and wherein the first message comprises at least one of a text, image, sound, video, art asset, suggested action or recommended behavior in order to reinforce an intended psycho-emotional effect of the text input from the message content from the first user on the second user (figure 8, report & warning generator 26; also see col. 17, lines 32-57; col. 18, liens 22-61, “The warning reporting criteria may include where, how and to whom the output communication is to be provided”; col. 24, lines 39-44, sending report to a “professional”; col. 19, lines 36-47; col. 18, lines 47-49).  
Shaw fails to explicitly disclose, however, Piccirillo teaches that the delivered first message (digital therapeutic) is personalized to the first user (col. 15, lines 50-67).
Since Shaw and Piccirillo are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the know technique of imparting a personalized message.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

col. 21, line 49 to col. 22, line 52; providing the user corrective options “much in the same way a spell or grammar checker is used”); wherein the second user response to at least the first message is tracked based on at least one of a compliance or performance to at least one of a cognitive or physical task request (col. 21, line 49 to col. 10, line 67, allowing user to make corrective action and keep analyzing the changes and recommending corrective actions; also see details in col. 30-31; and expert or health professional is recommending actions to be taken by the user); wherein the first message pushes at least one of a physical or cognitive task (col. 21, line 49 to col. 22, line 52, in “self-monitoring” embodiment, corrective action is recommended to the user) and based on compliance or performance by the second user, push at least one of a text input, vectorized message, mood map, or a follow up message (col. 10, line 63 to col. 11, line 12, a professional reviewing the data and determine whether to what actions should be taken, such as “if a warning should be given”); wherein message types are matched to EMS type based on scored or color-coded indications of EMS severity (col. 20, lines 23-54 and col. 21, lines 4-48; emotional state is identified based on “total score”); wherein message types are assigned and pushed by machine learning aspects (col. 17, line 58 to col. 18, line 21; “… psychological profiling algorithm measures the psychological and typically emotional state of the author especially with regard to anger, fear, depression and anxiety”; col. 20, lines 23-38, “… generate a total score of all words determined within this category”; col. 21, lines 4-48, “generate a total score”; col. 22, lines 53-67, learning by utilizing the computer-mediated communications to “improve the validity of assessment of the author through use of additional data”); wherein at least one of the message types or EMS types are shared to others in network or out of network (col. 18, lines 47-61, report to a qualified professional; “The on-call specialist may be provided access to the database and statistical module 18 to conduct further analysis of the data generated the warning and to make further recommendations”); wherein the at least second user receives at least one of a text input, vectorized message, EMS, or mood map based on the parsed electronic messageMOSK-POO lB NON-PROVISIONAL PATENT APPLICATION from the first user either in tandem, before, or after the first message from the first user (col. 18, lines 47-61, report to a qualified professional; col. 19, lines 36-47, report to the “author’s supervisor”); wherein the first user receives at least one message from the second user in response to at least one of a text input, vectorized message, EMS, mood map, engagement or compliance to at least one of the first users text input, vectorized message, EMS, mood map, or first message (col. 10, line 63 to col. 11, line 12, a professional reviewing the data and determine whether to what actions should be taken, such as “if a warning should be given”); wherein the text input is at least one of a SMS, text, e-mail, social media post, text converted from voice, or enterprise-level workflow automation tool message from the first user that is not vectorized and delivered at least one of before, after, or concurrently with at least the first message to at least the second user (figure 8, input 14).  


Claims 13-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Piccirillo, and further in view of Voss et al. (USPG 2017/0319123, hereinafter referred to as Voss).

Regarding claims 13-14 and 21, Shaw fails to explicitly disclose, however, Voss teaches wherein the second user response to at least the first message is tracked by at least one of an on-board camera or sensor (figure 1, onboard camera or sensor 103; also see paragraphs 59-61 for built-in camera or sensor; paragraphs 62 and 64, camera captures responses from other people, such as a caregiver); wherein the second user response to at least the first message is tracked by at least one of an off-board camera or sensor (figure 2, off-board camera or sensor 201 is separate from the processing device; paragraphs 62 and 64, camera captures responses from other people, such as a caregiver); and wherein the at least second user receives at least a second message from the first user based on at least one of a similarity to the first message or the at least second users response to the first message from the first user (paragraph 68, giving feedback to the user about social cues or give suggestions for how to respond to certain social cues or situations; paragraphs 93 and 102, the system can ask the caregiver (second message to second user) to “review” the recording; also paragraph 105, asking the user “whether various instances were classified correctly”).  
Since Shaw and Voss are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using camera or sensor to track responses.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Gou et al. (USPG 2015/0213002, hereinafter referred to as Gou), and further in view of Piccirillo.

Regarding 24, Shaw discloses a method for delivering a digital therapeutic, specific to an emotional or mental state (EMS) parsed from an electronic message, said method comprising the steps of: 
parsing the message content comprised in the text input for emotionally charged language (see claim 11); 
delivering at least one of at least a first message (digital therapeutic) to at least a second user based on at least one of a stored message coupled to the selected EMS or delivering the text input overlaid with a sentiment vector based on the parsed electronic message from the first user before, after, or concurrently with the first message from the first user to the second user (see claim 11); and 
wherein the at least first message comprises at least one of a text, image, sound, video, art asset, suggested action or recommended behavior in order to reinforce an intended psycho-emotional effect of the text input from the message content from the first user on the second user (see claim 11).  
Shaw fails to explicitly disclose, however, Gou teaches plotting a sentiment value as a point on a coordinate-based sentiment value spectrum for the text input, wherein the plotted point reflects a multi- dimensional sentiment value along at least two correlates of behavior for said text input based on the parsed emotionally charged paragraphs 20-21, “Emotion detection 120 is performed by the emotion summarization logic 104 on the reduced social media word set 116 using the semantic model 106 to extract personal emotion states 122.  In an embodiment, the semantic model 106 is an integration of numeric emotion measurements and semantic categories, for instance, a combined valance (or pleasure), arousal, dominance (VAD) emotion model and an emotion category model as further described herein.”; also “method of extracting and defining words for emotion detection is as follows.  Let s.sub.i be the ith mood in an emotion category model.  N.sub.i denotes the number of occurrences of emotional words for mood s.sub.i (based on the lexicon), and N denote the total number of words in a sample (e.g., a "tweet") of the social media data 110.  Thus, the score m.sub.i for emotional mood s.sub.i is then N.sub.i/N. Repeating or sharing of data from another user can be excluded when computing such lexicon-based emotion, since the words are generated by another user.  A dimensional representation of emotion can be estimated by averaging valence, arousal and dominance values (the PAD model) of the emotional words in that appeared in the lexicon.  Therefore, the emotion information can be represented by two emotion score vectors, including: an emotion category model vector M: (m.sub.1, m.sub.2, .  . . , m.sub.8) and a PAD/VAD emotion model vector P: (v, a, d)”; the model is represented as a plot 204 in figure 2; the input word vector is mapped or plotted to the model represented as a plot in figure 2 to determine a sentimental value or emotion for the input word vector); selecting at least one EMS from a plurality of EMS, said selected EMS indicating at least one of a feeling, sensation, type of discomfort, mood, mental state, emotional condition, or physical status of a first user based on the plotted multi-dimensional sentiment value (see paragraphs 21-22 as discussed above; the model is represented as a plot 204 in figure 2; the input word vector is mapped or plotted to the model represented as a plot in figure 2 to determine a sentimental value or emotion for the input word vector).
Since Shaw and Gou are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the know technique of mapping or plotting the input word vector to the plot model in order to determine a sentimental value or emotion for the text.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
The modified Shaw still fails to explicitly disclose, however, Piccirillo further teaches that the delivered first message (digital therapeutic) is personalized to the first user (col. 15, lines 50-67).
Since the modified Shaw and Piccirillo are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to impart a personalized message.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

see claim 22 above); wherein the first user receives at least one of the text, vectorized message, mood map, or EMS in tandem, before, or after the message from the second user (col. 10, line 63 to col. 11, line 12, a professional reviewing the data and determine whether to what actions should be taken, such as “if a warning should be given”; also see claim 22 above); wherein the user has the option to waive at least one of the message, text input, vectorized message, mood map, or EMS for delivery (col. 22, lines 3-16; “option to select or eliminate …” ; col. 23, lines 30-35, “… results are delivered to the user in a format selected and programmed by the user … the user may select indices of preselected psychological characteristics … ”; and col. 17, lines 51-57); wherein the user has the option to choose at least one message for delivery to the other user from a plurality of candidate messages (col 23, lines 30-35, “… results are delivered to the user in a format selected and programmed by the user … the user may select indices of preselected psychological characteristics … ”; and col. 17, lines 51-57); wherein the message is at least one of a digital content for display on a computing device, mobile device, smart watch or an audio content for playback on a computing device, mobile col. 27, lines 6-12, displaying “emotional tone” associated with the input text).

Allowable Subject Matter
Claims 1-10 are allowed over the prior art on record.  In this communication, examiner discusses the similarities between the prior art and the instant invention.  Independent claim 1 includes allowable subject matters that was already discussed in a co-pending application, now became US patent.  For details, refer to USPG 15702555.  Specifically, the prior art on record, individually or in combination, fail to explicitly disclose the combination of the limitations regarding: a coordinate-based sentiment value spectrum comprising one positive to negative-scaled axis and one perpendicular active to passive scaled axis forming a two-dimensional plot of a sentiment value along a positive to negative line (positivity correlate) and an active to passive line (activity correlate); based on the emotionally charged language, plot a sentiment value as a point on the coordinate-based sentiment value spectrum for the text input, wherein the plotted point reflects a two-dimensional sentiment value along the two correlates of positivity and activity for said text input; based on the plotted two-dimensional sentiment value, select at least one EMS from a plurality of EMS in the EMS store.  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Merkoski et al. (USPG 2020/0250220) teach a method for enhancing user interaction with content using emotional and conceptual content.  Smith et al. (USPG 2017/0235830) teach a method for adjusting sentiment scoring for online content using baseline attitude of content author.  Ghosh et al. (USPG 2013/0103385) teach a method for performing sentiment analysis.  Ebersman et al. (US 2015/0220774) teach a method for analyzing ideogram for capturing expression.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.